DETAILED ACTION
REPEATED  REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 17 — 18 and 26 — 27 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Sibilia et al (U.S. Patent No. 5,310,775) in view of Mizuno et al (U.S. Patent
No. 5,833,070).
With regard to Claim 17, Sibilia et al disclose a film (column 6, lines 26 — 39) comprising a composition comprising a copolymer of chlorotrifluoroethylene and vinylidene fluoride comprising about 2 mol% difluoroethylene (98% chlorotrifluoroethylene by weight; column 3, lines 24 — 49); a nucleating agent is also disclosed in the amount of 2% by weight (column 4, lines 39 — 44); the film therefore comprises 98 wt% of the copolymer; a package is also disclosed (column 6, lines 54 — 64), and the film is a monolayer because the composition is shaped into a film (column 6, lines 26 — 38); the film is therefore a product — contacting layer. However, the claimed aspect of ‘for packaging a product’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02.
Because the claimed film is disclosed, the claimed aspect of the film being ‘a sealing

an identical film, with adhesive applied only to the periphery of one of the films, to form a
sealed package. A film that is a ‘sealing layer’ would therefore be obtained, and the sealing layer
would be involved in the sealing of the film to another film. Sibilia et al fail to disclose a
packaged pharmaceutical product comprising the film and a sealed interior volume and a product
disposed in the sealed interior volume.
Mizuno et al teach a chlorotrifluoroethylene polymer film (polychlorotrifluoroethylene;
column 1, lines 12 — 22) comprised in a packaged pharmaceutical product (drug; column 1, lines 12 — 22) comprising a sealed interior volume that is a deeply drawn cover film heat bonded to a substrate film to form a sealed structure (column 8, lines 1 — 10) for the purpose of obtaining low moisture permeability (column 1, lines 12 — 22).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
packaged pharmaceutical product comprising a sealed interior volume and a product disposed
in the sealed interior volume in order to obtain low moisture permeability as taught by Mizuno
et al.
With regard to Claim 18, alternatively, because a package is disclosed, it would
have been obvious for one of ordinary skill in the art to provide for the sealing of the film to
itself, with adhesive applied only to the periphery of the film, to form a sealed package. A film
that is a ‘sealing layer’ would therefore be obtained. Because the claimed film is disclosed, the
claimed aspect of the film being ‘flexible’ is inherent to Sibilia et al.
With regard to Claim 26, fentanyl is not explicitly taught by Mizuno et al. However, it
would have been obvious for one of ordinary skill in the art to provide for fentanyl, as a drug is
taught.
With regard to Claim 27, a transdermal patch comprising nicotine is not explicitly taught
by Mizuno et al. However, it would have been obvious for one of ordinary skill in the art to
provide for a transdermal patch comprising nicotine, as a drug is taught.

ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated August 19, 2021, that two films, sealed by a layer of adhesive, are not sealing layers, because the only sealing layer is the adhesive layer. 
However, because the two films are also involved in sealing, the two layers would constitute sealing layers.
Applicant also argues, on page 7, that by analogy, a backing layer of a piece of an adhesive tape is not a sealing layer when the adhesive tape is adhered, and therefore sealed, to a table top, because the adhesive is providing the sealing.
However, the more accurate analogy would be one in which an additional layer of adhesive is used to seal the adhesive of the tape to the table top. Additionally, the ‘sealing’ disclosed by Sibilia  et al, like the claimed ‘sealing,’ creates a container with a sealed interior, which means that at least one chemical that exists in the universe of chemicals is excluded from the container at the point of the ‘sealing.’  The analogy of a piece of tape adhered to a table top is limited in that the tape is sealed to the table top in the sense that it is adhered, but it is clear that no interior becomes sealed by the process of ‘sealing.’
Applicant also argues, on page 8, that anti – scalping properties are not disclosed by Sibilia et al, although a copolymer of chlorotrifluoroethylene and vinylidene fluoride is disclosed.
However, anti – scalping properties are not claimed.
\
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782